t c memo united_states tax_court john c hom petitioner v commissioner of internal revenue respondent docket no filed date john c hom pro_se tyler n orlowski for respondent memorandum findings_of_fact and opinion cohen judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 penalty sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- after concessions the issues for decision are whether the notice_of_deficiency is invalid for failing to include the address and telephone number of the local office of the national_taxpayer_advocate as directed by sec_6212 whether the notice_of_deficiency is invalid with respect to whether petitioner received unreported wages of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively from his wholly owned subchapter_c_corporation john c hom associates jcha whether petitioner was an employee of jcha pursuant to sec_3121 or whether petitioner is entitled to deduct additional gambling_losses for and and if so in what amounts whether petitioner is entitled to deduct additional gambling expenses under sec_162 for and whether petitioner is entitled to deduct other expenses listed on the schedules c profit or loss from business for his laundromat business in amounts greater than respondent conceded and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and the parties agree that petitioner was required to use the married filing separate status during the years in issue unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california when he filed his petition i background petitioner received a bachelor of science degree from the university of california at berkeley petitioner has been licensed by and registered with california as a civil engineer and a geotechnical engineer since ii petitioner’s businesses a jcha on date petitioner registered jcha his wholly owned subchapter_c_corporation as a california corporation petitioner is the president and chief_executive_officer of jcha and no other person has served as an officer of jcha on date the state of california franchise tax board suspended jcha’s corporate powers rights and privileges for failure to pay state income taxes nevertheless jcha continued its business operations during the years in issue petitioner managed the day-to-day operations of jcha and he alone provided licensed engineering services for jcha during the years in issue petitioner did not perform engineering services for any other engineering firm during the years in issue and he maintained health insurance through jcha during the years in issue according to time records jcha maintained petitioner worked the following hours start date end date hours date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure jcha maintained a wells fargo bank account with an account number ending in jcha’s account petitioner had sole access to jcha’s account after petitioner ignored information document requests from the internal_revenue_service irs revenue_agent kevan mullins summoned bank statements for the years in issue for jcha’s account and performed a bank_deposits analysis on the account the bank_deposits analysis after a correction shows that petitioner made the following withdrawals electronic deposits paper deposits and net withdrawals from jcha’s account withdrawals electronic deposits paper deposits net withdrawals dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner submitted to the irs forms u s_corporation income_tax return corporate_income_tax returns for jcha’s taxable years ending date and on its corporate_income_tax returns jcha reported paying officer’s compensation of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for its taxable years ending date and respectively b petitioner’s gambling business petitioner has played poker regularly since and during the years in issue he was in the trade_or_business of gambling in petitioner won an event at the world series of poker and he feels that he can compete against the world’s top players during the years in issue petitioner played online poker and casino poker petitioner played online poker at pokerstars com and partypoker com petitioner played casino poker in las vegas nevada petitioner had the following gross_receipts from his gambling business pokerstars com partypoker com casino gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s gross_receipts from playing casino poker in include dollar_figure from rio all-suite hotel casino rio casino dollar_figure from rio casino dollar_figure from grand sierra resort casino on date and dollar_figure from bellagio petitioner had the following losses from his gambling business pokerstars com partypoker com casino losses dollar_figure dollar_figure dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure -0- unknown unknown dollar_figure -0- unknown unknown petitioner had the following expenses from his gambling business in flights hotels car rentals parking total expenses dollar_figure big_number big_number -0- big_number c petitioner’s laundromat business on date petitioner purchased a laundromat in san francisco california petitioner employed one individual at the laundromat petitioner kept handwritten logs for the laundromat during the years in issue in date petitioner closed the laundromat the laundromat had gross_sales or receipts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively iii petitioner’s tax reporting on date petitioner filed his form_1040 u s individual_income_tax_return income_tax return on date petitioner filed his income_tax return petitioner failed to file timely his or income_tax return on date the irs prepared substitutes for returns pursuant to sec_6020 for and on date petitioner submitted to the irs a income_tax return on date the irs prepared updated substitutes for returns for and which were used in preparation of the notice_of_deficiency in date petitioner submitted to the irs a income_tax return petitioner’s submitted income_tax returns reported total income of -dollar_figure dollar_figure dollar_figure and -dollar_figure for and respectively petitioner did not report the receipt of any wage income during the years in issue petitioner attached schedules c to his income_tax returns that showed net_profit_or_loss from the following businesses a soil engineering consultant business a gambling business and a laundromat business a soil engineering consultant schedules c on schedules c attached to his income_tax returns for the years in issue petitioner reported his soil engineering consultant business’ gross_income total expenses and net profit as follows gross_income total expenses net profit dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure dollar_figure -0- -0- big_number big_number b gambling schedules c on schedules c attached to his income_tax returns for the years in issue petitioner reported the gambling business’s gross_income total expenses and net_loss as follows gross_income total expenses net_loss dollar_figure dollar_figure big_number big_number -0- big_number dollar_figure dollar_figure big_number big_number big_number c laundromat schedules c on schedules c attached to his income_tax returns for the years in issue petitioner reported the laundromat business’s gross_income total expenses and net_loss as follows gross_income total expenses net_loss dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number iv notice_of_deficiency the notice_of_deficiency included the following the contact person can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency please visit our website at www irs gov advocate content id html for the taxpayer_advocate telephone numbers and addresses for this location i preliminary matters opinion five months before trial the court’s standing_pretrial_order was served along with the notice setting case for trial the standing_pretrial_order includes the following trial exhibits it is ordered that any documents or materials which a party expects to use except solely for impeachment if the case is tried but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown more than four months after trial and more than one month after the parties filed their opening briefs petitioner filed a motion to reopen the record respondent objected to reopening the record and also to the admission of additional documentary_evidence without an evidentiary hearing petitioner’s motion was denied for the following reasons reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 citing 401_us_321 the policy of the court is to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 petitioner was given ample opportunity to provide evidence both before and at trial and he failed to introduce the additional evidence that he now wishes to introduce moreover petitioner failed to abide by the court’s standing_pretrial_order that requires all documents that a party expects to use at trial be provided to the other party at least days in advance of the trial calendar under such circumstances we declined to bifurcate the trial to receive additional evidence petitioner did not cooperate with respondent’s examination or with the appeals_office petitioner refused to turn over requested records he ignored information document requests and the irs had to resort to a court order to gain access to petitioner’s pokerstars com records petitioner’s failure to cooperate with respondent in producing requested documents before trial is an additional ground for denying petitioner’s motion see tinnerman v commissioner tcmemo_2006_250 reopening the record after the opening briefs were filed would necessitate a further hearing and would prejudice respondent and would unreasonably protract the proceedings such unusual relief is not justified in this case ii validity of the notice_of_deficiency a missing taxpayer_advocate information petitioner contends that the notice_of_deficiency is invalid because the inclusion of a web site address where the address and telephone number of the local office_of_the_taxpayer_advocate may be found does not comply with the applicable statute see sec_6212 we addressed this contention in a related case petitioner brought on behalf of jcha and held that the failure of a notice_of_deficiency to include the address and telephone number of the local office_of_the_taxpayer_advocate does not invalidate the notice where the taxpayer has not shown that the taxpayer was prejudiced by that failure see john c hom assocs inc v commissioner t c __ __-__ slip op pincite date see also 324_f3d_1110 9th cir nonprejudicial minor and technical errors do not invalidate a notice_of_deficiency as in john c hom assocs inc v commissioner t c at __ slip op pincite and for the same reasons petitioner has not shown that he was prejudiced by the failure of the notice_of_deficiency to include the address and telephone number of the local office_of_the_taxpayer_advocate we therefore conclude that the notice_of_deficiency was valid b respondent’s alleged failure to examine petitioner’s return petitioner contends that the notice_of_deficiency is invalid with respect to because respondent failed to examine the income_tax return that he claims he filed on date petitioner cites 814_f2d_1363 9th cir holding that a notice_of_deficiency was invalid where the commissioner did not examine the taxpayer’s return and the notice_of_deficiency referred to a transaction that was unrelated to the taxpayer rev’g 81_tc_855 but there is no similarity between scar and this case to support his contention petitioner argues that the irs did not accept his income_tax return but instead filed a substitute for return on date however petitioner’s account transcripts show that petitioner’s income_tax return was not filed because the irs had already prepared a substitute for return for on date before petitioner submitted a return the notice_of_deficiency was sent after the irs examined the initial substitute for return and considered any records that petitioner provided we therefore conclude that the notice_of_deficiency is valid with respect to iii burden_of_proof generally the taxpayer bears the burden_of_proof see rule a 292_us_435 sec_7491 shifts to the commissioner the burden_of_proof with respect to any factual issue if the taxpayer introduces credible_evidence and has complied with substantiation requirements has maintained required records and has cooperated with reasonable requests for witnesses information and documents see sec_7491 and petitioner has not satisfied the requirements of sec_7491 and petitioner failed to maintain required records or to provide them to respondent see sec_6001 respondent was therefore authorized to reconstruct petitioner’s income by any method that clearly reflects income see sec_446 92_tc_661 sec_1_446-1 income_tax regs the bank_deposits method is a permissible method of reconstructing income see 102_tc_632 respondent’s bank_deposits analysis shows that petitioner withdrew for personal_use significant amounts from jcha’s account that he did not report as wages the withdrawals from jcha’s account are prima facie evidence of income and petitioner has the burden of showing the nontaxable nature of established receipts see 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir petitioner bears the burden of establishing that the unreported income adjustments were arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 clayton v commissioner t c pincite citing 266_f2d_5 9th cir remanding tcmemo_1957_172 petitioner contends that respondent’s disallowance of petitioner’s claimed gambling_losses in their entirety rendered the deficiency determination arbitrary or erroneous thereby shifting the burden_of_proof to respondent however respondent disallowed petitioner’s claimed gambling_losses because petitioner’s gambling records did not clearly show petitioner’s gambling_losses and petitioner was uncooperative respondent accurately determined petitioner’s gambling income but disallowed petitioner’s claimed losses because petitioner failed to substantiate them by contrast in cohen v commissioner f 2d pincite the court held that the commissioner failed to determine accurately the taxpayer’s income in the first instance because the commissioner included in the taxpayer’s income amounts that the taxpayer held for third parties iv unreported wage income from jcha petitioner made net withdrawals from jcha’s account of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively respondent determined that these amounts were constructive wages to petitioner and allowed jcha to deduct the difference between these amounts and the amounts that it reported on its returns petitioner introduced no credible_evidence showing that any of the withdrawals he made from jcha’s account were for jcha’s expenses instead petitioner contends that these net withdrawals were repayments of loans he made to jcha in and in the context of taxation courts have defined a loan as ‘an agreement either express or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree ’ 135_tc_26 quoting 204_f3d_1228 9th cir aff’g t c memo aff’d 691_f3d_1315 11th cir for a transaction to be a bona_fide loan the parties must have actually intended to establish a debtor-creditor relationship at the time the funds were advanced 54_tc_905 whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts in the case id pincite petitioner contends that he lent money to jcha in and and that the amounts he withdrew from jcha during the years in issue were repayments of those loans however petitioner introduced records from jcha that purport to show that from date until date petitioner borrowed dollar_figure from and repaid dollar_figure to jcha these records do not reflect any of the amounts that petitioner claims he lent to jcha in and moreover petitioner admitted at trial that he did not execute a note to memorialize the purported loan jcha did not pay interest on the purported loan and there was no repayment schedule on the purported loan we are not persuaded that a bona_fide debtor-creditor relationship existed between petitioner and jcha we conclude that any amounts that petitioner transferred to jcha in and were capital contributions and not loans whether personal_use of corporate property constitutes constructive dividends wages ie compensation_for services or something else is a question of fact 577_f2d_1206 5th cir 298_f2d_562 9th cir aff’g tcmemo_1960_276 petitioner failed to introduce credible_evidence showing that respondent’s characterization of the amounts that he withdrew from jcha’s account as wages was erroneous the evidence of petitioner’s services to jcha discussed further below suggests strongly that the amounts withdrawn were compensation_for his services as an engineer and as an officer of the corporation we sustain respondent’s determination on this issue v whether petitioner was an employee of jcha respondent determined that petitioner was an employee of jcha during the years in issue under sec_3121 the term employee includes any individual who has the status of an employee under the common_law paragraphs and of sec_3121 describe other individuals who are considered employees regardless of their status under the common_law individuals described within those paragraphs are commonly referred to as statutory employees see 119_tc_121 aff’d 93_fedappx_473 3d cir one category of statutory_employee is defined as any officer of a corporation sec_3121 sec_31_3121_d_-1 employment_tax regs clarifies the scope of sec_3121 in determining the employee status of corporate officers as follows generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation consequently if an officer performs substantial services for a corporation and receives remuneration for those services that officer is an employee see 117_tc_141 aff’d sub nom 54_fedappx_100 3d cir petitioner contends that he was not an officer of jcha because its corporate powers were suspended on date for failure to pay state income taxes see cal rev tax code sec west and that it therefore lacked the power to appoint officers under california law however petitioner has not cited any authoritative california law to support his contention that he could not be an officer of jcha while its powers rights and privileges were suspended during the years in issue he and jcha continued to conduct business in the same manner as before the parties stipulated that petitioner is the president and chief_executive_officer of jcha and petitioner testified that no other person has served as an officer of jcha moreover on date petitioner signed jcha’s corporate_income_tax returns for its taxable years ending date and even though its corporate powers rights and privileges were then suspended see sec_6062 providing that corporate returns must be signed by an officer of the corporation we conclude therefore that petitioner was an officer of jcha during the years in issue petitioner performed substantial services as an officer of jcha in particular petitioner admits that he managed the day-to-day operations of jcha accordingly petitioner was a statutory_employee pursuant to sec_3121 because he was an officer of jcha who provided substantial managerial_services as an officer of the corporation see 251_f3d_862 9th cir vi gambling_losses and expenses a sec_165 sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however sec_165 applies to preclude deduction of wagering losses against other income even if the taxpayer is engaged in the trade_or_business of gambling see 762_f2d_1369 9th cir 136_tc_81 as we explained in mayo v commissioner t c pincite this result is consistent with the holding of 480_us_23 the parties stipulated that petitioner was in the trade_or_business of gambling during the years in issue accordingly petitioner is entitled to deduct his gambling_losses to the extent of his gambling gains see sec_162 sec_165 mayo v commissioner t c pincite petitioner contends that 476_us_593 treated wagering losses by a casino engaged in the trade_or_business of gambling as ordinary and necessary expenses under sec_162 and not as wagering losses under sec_165 but hughes props u s pincite did not discuss whether wagering losses are subject_to sec_165 but rather whether the taxpayer had incurred the wagering loss during the year for which it was claimed accordingly petitioner’s contention is misplaced b additional gambling_losses petitioner failed to introduce evidence substantiating additional gambling_losses during the years in issue petitioner contends however that we should estimate and allow additional gambling_losses where a taxpayer establishes that he or she incurred a deductible expense but is unable to substantiate the precise amount we may bearing heavily against the taxpayer who has failed to maintain records approximate the amount of the expense see 39_f2d_540 2d cir however we must have sufficient evidence upon which to make a reasonable estimate to apply the cohan_rule see 85_tc_731 respondent conceded on brief that petitioner received no gross_receipts from online poker on partypoker com and from casino poker in thus there are no gains from online poker on partypoker com to be offset by losses from that activity in and additional losses from gambling will not be allowed for petitioner had gross_receipts from casino poker of dollar_figure and dollar_figure in and respectively petitioner introduced no evidence showing how often he played casino poker in and however petitioner’s gross_receipts from casino poker were won on four dates in including dollar_figure at grand sierra casino on date this suggests that petitioner’s casino poker earnings were won in relatively few events petitioner was a skillful and seemingly successful poker player unlike cases involving slot machine players with continuous play but occasional jackpots petitioner did not necessarily suffer any losses from playing casino poker in or cf briseno v commissioner tcmemo_2009_67 we therefore have no basis upon which to estimate petitioner’s gambling_losses for those years see vanicek v commissioner t c pincite accordingly petitioner is not entitled to deduct any additional gambling_losses for and c additional gambling expense sec_1 transportation and lodging petitioner introduced three summary exhibits to substantiate his gambling business’s transportation and lodging_expenses for and however petitioner failed to introduce credible_evidence substantiating any of the purported transportation and lodging_expenses for or petitioner’s summary exhibits are not corroborated or reliable sec_274 establishes a heightened substantiation requirement for certain types of expenses and we may not estimate the transportation and lodging_expenses for and see 50_tc_823 aff’d 412_f2d_201 2d cir accordingly petitioner is not entitled to deduct any of his gambling business’s purported transportation and lodging_expenses for and rake and tournament entry fees petitioner contends that he is entitled to deduct rake and tournament entry fees as gambling expenses respondent concedes that sec_165 does not apply to rake and tournament entry fees but contends that petitioner has not proven that he incurred any such fees petitioner testified that he incurred rake fees of dollar_figure to dollar_figure per hand to play poker at pokerstars com however petitioner failed to introduce credible_evidence corroborating his testimony petitioner’s testimony standing alone is not reliable and we have no basis upon which to estimate petitioner’s rake fee expenses for the years in issue see vanicek v commissioner t c pincite accordingly petitioner is not entitled to deduct any rake fees the record contains copies of receipts issued to petitioner by various casinos the receipts show that petitioner paid tournament entry fees totaling dollar_figure and dollar_figure in and respectively however petitioner has not shown that the tournament entry fees for were not included in the stipulated gambling_losses for that year petitioner introduced no receipts for tournament entry fees for and however the record shows that petitioner played casino poker in at least four tournaments in and in at least one tournament in using the tournament entry fees that petitioner paid in and we estimate that petitioner paid tournament entry fees of dollar_figure and dollar_figure in and respectively we have no basis to estimate any additional tournament fees for the years in issue see id we conclude therefore that dollar_figure of the stipulated gambling loss for is not subject_to the sec_165 limitation and and petitioner is entitled to deduct dollar_figure dollar_figure and dollar_figure in tournament entry fees for and respectively vii laundromat expenses and depreciation in the notice_of_deficiency respondent allowed the reported expenses for petitioner’s laundromat business for and and allowed the following expenses for and expense other depreciation and sec_179 dollar_figure big_number dollar_figure dollar_figure petitioner failed to address in his opening brief the issue of whether he was entitled to deduct additional expenses for and with respect to his laundromat business we therefore deem these issues to be conceded or abandoned see rule sec_123 and b e 117_tc_183 n in any event petitioner failed to satisfy his burden_of_proof on these issues petitioner offered only a summary exhibit that purports to show expenses totaling dollar_figure for his laundromat business in petitioner also introduced various invoices and canceled checks to substantiate his laundromat expenses for and however the invoices and canceled checks do not corroborate petitioner’s summary exhibit and the summary exhibit without corroboration is unreliable the invoices and canceled checks do not otherwise show that petitioner is entitled to deduct any of the laundromat business’s expenses for and in amounts greater than respondent allowed he did not introduce any evidence showing that he is entitled to deduct depreciation or sec_179 expenses for or with respect to his laundromat business in amounts greater than respondent allowed accordingly petitioner is not entitled to deduct additional laundromat business_expenses depreciation or sec_179 expenses for and viii sec_6662 penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for and sec_6662 and b and provides for a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard the evidence of failure to maintain records unreported income and unsubstantiated loss and expense deductions claimed by petitioner is sufficient to prove negligence and satisfies respondent’s burden of production whether applied because of negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner has the burden of proving reasonable_cause and good_faith see 116_tc_438 he has not done so here we have considered the other arguments of the parties they are irrelevant lack merit or are unnecessary to the result reached to reflect respondent’s concessions and the foregoing decision will be entered under rule
